NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowance for Reissue Application 16/123,836 (“‘836”) for U.S. Patent No. 9,436,703 (“‘703”) in response to Applicant’s Remarks and claim amendments filed April 16, 2021.
	Claims 16, 17, 21-24 and 28-36 are pending and allowed. 

Reason for Reissue
	This is a broadening reissue.  The most recent Reissue Declaration filed August 11, 2020 (“Reissue Dec”) says,
“Patentee claimed less than he had the right to claim in the patent. The application seeks to broaden the claim set of the original patent by presenting new claims having a different scope. The original claims were drawn to a navigation terminal (claims 1-8), a navigation providing method of a navigation terminal (claims 9-14), and a non-transitory computer-readable medium (claim 15). The new claims are drawn to a navigation data providing method of a map provision server (claims 16-22), a navigation service providing method of a user terminal (claims 23-29), and a map provision server for providing a navigation data file (claim 30). The original claims were unduly limited by requiring several elements that are not required by the new claims, including the "reception unit" and the "execution unit" (independent claims 1 and 9), and the limitations related to the "mesh unit" and to temporarily storing files in "a cache" (independent claims 1, 9, and 15).”
Response to Quayle Action
	In the Response filed April 16, 2021, Applicant has corrected the Objections noted in the Quayle Action.  Specifically, Applicant has provided a statement identifying Taekyu Han, Intellectual Property Team Leader of THINKWARE CORPORATION, as being authorized to action on behalf of the assignee.  Applicant has also formatted the claims to correctly show changes relative to the patent, and has also provided citations/explanations showing support in the disclosure for the changes made to the claims.  As such, the claims are now in condition for allowance.

Reasons for Allowance
Claims 16, 17, 21-24 and 28-36 are allowed.  None of the prior art discloses or suggests, inter alia, the following subject matter:
while the connection with the wireless network is maintained, the navigation data file is downloaded to the storage of the user terminal
in response that the request for navigation service is generated on the user terminal while the connection with the wireless network is not maintained, the stored navigation data file is used for providing the navigation service to the user terminal
the specific zone selected by the user is associated with one or more tiled maps corresponding to the navigation data file to be downloaded to the user terminal among the entire map data
the specific zone selected by the user is bounded by border lines on the displayed map such that the specific zone selected by the user is visually distinguished from non-selected areas of the displayed map.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘703 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/B. James Peikari/
Primary Examiner, Art Unit 3992             

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992